TORRUELLA, Circuit Judge
(concurring).
Although I concur in the outcome of this case I am not as certain as my brethren that the standards of judicial review for contractual arbitration, ante at 428, are necessarily the same as those prevalent in the case of legislatively-imposed substantive arbitration, such as in the present appeal. Because of my concurrence in this case’s outcome, I find it unnecessary at this time to define the precise boundaries of what I perceive to be very different kinds of arbitrations thus requiring different standards of judicial review. I venture to advance, however, that absent other factors, in my view the standard of judicial review of legislatively-mandated arbitration is more akin to that involving statutory interpretation and is thus broader in scope than run-of-the-mill contractual arbitration wherein the parties have agreed to the private, non-appealable finality of the award. However, I shall leave this debate to a more appropriate occasion.